        Case 1:20-cv-00678-KWR-LF Document 7 Filed 07/16/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARGIE ROMERO,

               Plaintiff,

vs.                                                   Case No: 1:20-cv-678 KRS-LF

WAL-MART STORES, EAST, LP,
EDWARD TAFOYA, and
JOHN AND JANE DOES 1-9,

       Defendants.

                      SECOND AMENDED COMPLAINT FOR
                       PERSONAL INJURY AND DAMAGES
       COMES       NOW       Plaintiff,   Margie   Romero,   by   and    through   her   attorneys,

DeLara | Supik | Odegard P.C., and for Second First Amended Complaint for Personal Injury and

Damages, states and alleges as follows:

                            PARTIES, JURISDICTION, AND VENUE

       1.      Plaintiff is a resident of Albuquerque, Bernalillo County, New Mexico.

       2.      Defendant Wal-Mart Stores East, LP, (hereinafter “Wal-Mart”) is a foreign

corporation or limited partnership conducting business in New Mexico that can be served through

its registered agent, Corporation Process Company, 726 E. Michigan, Suite 330, Hobbs,

NM 88240.

       3.      Defendant Edward Tafoya (hereinafter “Tafoya”) was a resident of Albuquerque,

Bernalillo County, New Mexico at the time of the incident that forms the basis of Plaintiff’s Second

Amended Complaint, but claims that he has been a resident of Texas since 2019.

       4.      Defendant Cindi McWatters (hereinafter “McWatters”) is a resident of

Albuquerque, Bernalillo County, New Mexico.
         Case 1:20-cv-00678-KWR-LF Document 7 Filed 07/16/20 Page 2 of 6




         5.     Upon information and belief, Defendants John and Jane Does 1-9 (hereinafter

“Doe Defendants”) are residents of New Mexico.

         6.     The events giving rise to this action occurred in Albuquerque, Bernalillo County,

State of New Mexico, at the Wal-Mart store #5491 located at 2266 Wyoming Blvd NE,

Albuquerque, NM 87112.

         7.     Jurisdiction and venue are proper in both state and federal court; however, Plaintiff

is seeking to remand this matter to Second Judicial District Court where this matter was initially

filed.

                                   FACTUAL BACKGROUND

         8.     Plaintiff realleges and incorporates all allegations contained in the above

paragraphs, as if fully set forth herein.

         9.     At all times relevant to this Complaint, the above-referenced Wal-Mart was owned

and/or operated by Defendant Wal-Mart.

         10.    At all times relevant to this Complaint, Defendant Tafoya was the store manager

for the above-referenced Wal-Mart store and an employee or agent of Defendant Wal-Mart.

         11.    At all times relevant to this Complaint, Defendant McWatters was the assistant

store manager for the above-referenced Wal-Mart store and an employee or agent of Defendant

Wal-Mart.

         12.    At all times relevant to this Complaint, Doe Defendants worked at the above-

referenced Wal-Mart store and were employees or agents of Defendant Wal-Mart, who had some

oversight or control over the store.

         13.    On or about April 15, 2018, Plaintiff was a customer/patron at the above-referenced

Wal-Mart store.




                                                  2
        Case 1:20-cv-00678-KWR-LF Document 7 Filed 07/16/20 Page 3 of 6




        14.     While Plaintiff was shopping in the garden center location of the store, she tripped

and fell due to a dangerous change in the level, elevation, and surface of the floor, including brick

pavers; and as a result, sustained serious injuries.

        15.     There were no warnings to Plaintiff or the public regarding the raised brick pavers

that caused her to fall, and the change in elevation between the floor and the pavers was obscured

from view.

        16.     Defendants setup, or supervised and oversaw the setup, of the display where

Plaintiff tripped and fell.

        17.     Defendants had oversight and were responsible for the area where the incident

occurred, including keeping the area safe and free of hazards.

        18.     Defendant McWatters conducted an investigation of the incident, which included

taking a written statement from Plaintiff and communicating with risk management.

        19.     Following the incident that is the subject of this lawsuit, Defendants removed the

pavers, or had them moved at their direction.

                                    COUNT I: NEGLIGENCE

        20.     Plaintiff realleges and incorporates all allegations contained in the above

paragraphs, as if fully set forth herein.

        21.     At all times relevant, Defendants Tafoya and McWatters had control oversight and

control over the premises and other employees such that they each had a duty to use ordinary care

to keep the premises, including the area where Plaintiff was injured, safe for customers.

        22.     At all times relevant, Doe Defendants had control or oversight over the area where

Plaintiff was injured, such that they each had a duty to use ordinary care to keep the area safe for

customers.




                                                   3
        Case 1:20-cv-00678-KWR-LF Document 7 Filed 07/16/20 Page 4 of 6




       23.     All employees working on April 15, 2018 at the subject Wal-Mart, including

Defendants Tafoya, McWatters, and Does are responsible for keeping the premises safe and free

of hazards, which includes inspecting and maintaining the floors.

       24.     In addition, on April 15, 2018, management for the subject store, which includes

Defendants Tafoya and McWatters, was required to walk the store routinely looking for unsafe

and hazardous conditions.

       25.     Defendants Tafoya, McWatters, and Does breached their duty of ordinary care by

allowing a hazard to remain on the premises.

       26.     Defendants Tafoya, McWatters, and Does breached their duty of ordinary care by

failing to place any markers, indicators or other warnings to customers/patrons concerning the

hazardous condition.

       27.     Defendants Tafoya and McWatters breached their duty of ordinary care by failing

to properly supervise, direct or train employees in keeping the floors of the store safe.

       28.     Plaintiff suffered personal injury and damages as a result of the hazardous condition

on the premises.

       29.     Defendants’ breach of duties caused Plaintiff to suffer damages in an amount to be

determined at trial, which includes, but is not limited to, past and future medical expenses; past

and future non-medical expenses; nature, extent, and duration of injuries; past, present, and future

pain and suffering; loss of enjoyment of life; costs allowed by law; and any other claims for legal

damages which may exist pursuant to New Mexico law.

       30.     Defendant Wal-Mart is vicariously liable for Defendant Tafoya, McWatters, and

Does’ torts under the concepts of agency and respondeat superior.

       31.     Defendant Wal-Mart is directly liable for all damages caused by its own negligence.




                                                  4
        Case 1:20-cv-00678-KWR-LF Document 7 Filed 07/16/20 Page 5 of 6




       32.     The acts or omissions of Defendants show a sufficient culpable mental state as to

justify an award of punitive damages for the willful, wanton, reckless and utter indifference by

Defendants resulting in injury and damage to Plaintiff.

       WHEREFORE, Plaintiff prays for judgment against Defendants for compensatory

damages, punitive damages, costs, pre-judgment and post-judgment interest, and for such other

appropriate relief as is just and proper.



                                             Respectfully submitted,

                                             DELARA | SUPIK | ODEGARD P.C.



                                             By       /s/ Christopher J. DeLara
                                                      Christopher J. DeLara
                                                      Christopher J. Supik
                                                      David C. Odegard
                                                      P.O. Box 91596
                                                      Albuquerque, NM 87199-1596
                                                      (505) 999-1500
                                                      chris@delaralaw.com
                                                      supik@delaralaw.com
                                                      odegard@delaralaw.com
                                                      Attorneys for Plaintiff




                                                  5
        Case 1:20-cv-00678-KWR-LF Document 7 Filed 07/16/20 Page 6 of 6




This is to certify that on this 16th day of July,
2020, the foregoing Second Amended
Complaint for Personal Injury and Damages
was filed electronically through the CM/ECF
system, which caused the following to be
served by electronic means, as more fully
reflected on the Notice of Electronic Filing:

Megan T. Muirhead
Amanda N. Krasulick
Modrall, Sperling, Roehl, Harris & Sisk, P.A.
500 Fourth Street NW, Suite 1000
Albuquerque, New Mexico 87102
(505) 848-1800
mmuirhead@modrall.com
akrasulick@modrall.com
Attorneys for Defendants



/s/ Christopher J. DeLara
Christopher J. DeLara
Christopher J. Supik
David C. Odegard
Attorneys for Plaintiff




                                                    6
